PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1966


NANCY A. WILLIAMS, on her own behalf and on behalf of all
others similarly situated,

                  Plaintiff - Appellant,

           and

SANDRA SHERMAN,

                  Plaintiff,
           v.

GENEX SERVICES, LLC, f/k/a GENEX SERVICES, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:13-cv-01942-MJG)


Argued:   October 28, 2015                   Decided:    December 18, 2015


Before AGEE and      WYNN,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion in which Judge Agee and Judge Wynn joined.


ARGUED: Nicholas Woodfield, THE EMPLOYMENT LAW GROUP, P.C.,
Washington, D.C., for Appellant.  Russell Robert Bruch, MORGAN,
LEWIS & BOCKIUS LLP, Washington, D.C., for Appellee. ON BRIEF:
R. Scott Oswald, THE EMPLOYMENT LAW GROUP, P.C., Washington,
D.C.,   for   Appellant.     Michael J. Puma,   Philadelphia,
Pennsylvania, Allyson N. Ho, MORGAN, LEWIS &    BOCKIUS LLP,
Dallas, Texas, for Appellee.




                            2
HAMILTON, Senior Circuit Judge:

     Plaintiff-Appellant, Nancy Williams (Williams), is employed

by Defendant-Appellee, Genex Services, LLC (Genex), as a Field

Medical Case Manager (FMCM).              She brought this action against

Genex claiming that Genex was required to pay her overtime under

the Fair Labor Standards Act (the FLSA or the Act), 29 U.S.C.

§§ 201 to 219, and the Maryland Wage and Hour Law (MWHL), Md.

Code Lab. & Empl. §§ 3–401 to 3-431, for the overtime hours she

worked.     The district court granted summary judgment in favor of

Genex.     Williams appeals, and we now affirm.

                                          I

                                          A

     The    FLSA    protects     “all    covered   workers   from    substandard

wages and oppressive working hours.”                Barrentine v. Arkansas-

Best Freight Sys., Inc., 450 U.S. 728, 739 (1981); see also 29

U.S.C. §     202(a)    (noting    that    the   FLSA   protects     “the   minimum

standard of living necessary for health, efficiency, and general

well-being     of     workers”).          Toward   these     ends,     the   FLSA

establishes the general rule that employers must pay overtime

compensation to employees who work more than forty hours during

a seven-day work week.           29 U.S.C. § 207(a)(1). 1         Employees are


     1 Overtime compensation is paid “at a rate not less than one
and one-half times the regular rate at which [the employee] is
employed.” 29 U.S.C. § 207(a)(1).


                                          3
entitled to overtime compensation according to the general rule

unless    their      employer       proves       that    one   of    the    Act’s        many

exemptions applies.        See Arnold v. Ben Kanowsky, Inc., 361 U.S.

388, 392 (1960) (noting that the FLSA’s “exemptions are to be

narrowly construed against the employers seeking to assert them

and their application limited to those establishments plainly

and unmistakably within their terms and spirit”).                          Genex asserts

that Williams is not entitled to overtime compensation under the

general rule because she is “employed in a bona fide . . .

professional capacity.”         29 U.S.C. § 213(a)(1).

       The FLSA provides that any “employee employed in a bona

fide . . . professional capacity” is exempt from the general

rule requiring overtime compensation.                      Id. § 213(a)(1).              The

responsibility for outlining the contours of this exemption lies

with     the   Secretary       of     Labor       (the    Secretary).          See        id.

(permitting the Secretary to “define[] and delimit[]” various

terms in the FLSA).             The relevant Department of Labor (DOL)

regulations     define    “employee      employed         in   a    bona   fide     .    .    .

professional         capacity,”       id.,        as     any       employee       who        is

“[c]ompensated on a salary or fee basis at a rate of not less

than   $455    per    week,”    29     C.F.R.      §     541.300(a)(1),       and       whose

“primary duty is the performance of work,” id. § 541.300(a)(2),

“[r]equiring knowledge of an advanced type in a field of science

or   learning     customarily        acquired       by    a    prolonged      course         of

                                             4
specialized    intellectual      instruction,”            id.   § 541.300(a)(2)(i),

or “[r]equiring invention, imagination, originality or talent in

a   recognized     field   of    artistic          or    creative     endeavor,”     id.

§ 541.300(a)(2)(ii). 2

      The    DOL    regulations       define            “primary     duty”     as   “the

principal, main, major or most important duty that the employee

performs.”    Id. § 541.700(a).        Under § 541.700(a),

      [d]etermination of an employee’s primary duty must be
      based on all the facts in a particular case, with the
      major emphasis on the character of the employee’s job
      as a whole. Factors to consider when determining the
      primary duty of an employee include, but are not
      limited to, the relative importance of the exempt
      duties as compared with other types of duties; the
      amount of time spent performing exempt work; the
      employee’s relative freedom from direct supervision;
      and the relationship between the employee’s salary and
      the wages paid to other employees for the kind of
      nonexempt work performed by the employee.

Id.

      The DOL regulations recognize that the amount of time spent

performing    exempt   work     can   be       a   useful    guide    in     determining

whether exempt work is the primary duty of an employee:




      2The parties agree that “professional capacity” has the
same meaning under the FLSA and the MWHL.     Consequently, an
employee who is employed in a professional capacity under the
FLSA necessarily is employed in a professional capacity under
the MWHL.     See MD. Code Regs. 09.12.41.17 (“‘Professional
capacity’ has the meaning stated in 29 CFR §541.300 et seq.”).
Because the viability of Williams’ MWHL claim turns on the
viability of her FLSA claim, we focus our analysis on her FLSA
claim.


                                           5
      [E]mployees who spend more than 50 percent of their
      time performing exempt work will generally satisfy the
      primary duty requirement. Time alone, however, is not
      the sole test, and nothing in this section requires
      that exempt employees spend more than 50 percent of
      their time performing exempt work.    Employees who do
      not spend more than 50 percent of their time
      performing exempt duties may nonetheless meet the
      primary duty requirement if the other factors support
      such a conclusion.

Id. § 541.700(b).

      There is no dispute that Williams earns more than $455 per

week.      However, Genex claims that Williams’ primary duty is the

performance of work (1) requiring advanced knowledge, (2) in a

field of science or learning, (3) that is customarily acquired

by a prolonged course of specialized intellectual instruction,

and, thus, the exemption, referred to in the DOL regulations as

the       “[l]earned   professional[]”        exemption,     id.   § 541.301,

applies. 3      Williams counters by arguing that she is not engaged

in the performance of such work.

                                        B

        Genex   provides   integrated       managed   care   services   to   its

      3 Under the DOL regulations, a registered nurse generally
meets the learned professional definition.       See 29 C.F.R.
§ 541.301(e)(2) (“Registered nurses who are registered by the
appropriate State examining board generally meet the duties
requirements for the learned professional exemption.”).       In
contrast, a licensed practical nurse generally does not meet the
learned   professional  definition   because “possession   of  a
specialized advanced degree is not a prerequisite for entry
into” such an occupation.    Id.   It is a stipulated fact that
Williams is a registered nurse.



                                        6
clients,      which       include     various         employers       and      workers’

compensation      insurers.         Such    services       focus     on    controlling

health care and disability costs, ensuring that quality health

care is provided to injured workers, and improving return-to-

work rates.      At Genex, FMCMs help injured workers return to work

as quickly, safely, and cost-effectively as possible.

     Williams began working for Genex as an FMCM in 2011 after

Genex acquired the assets of her former employer, Intracorp. 4

Williams is paid a salary by Genex.                   She received $83,354.14 in

total compensation in 2012 and $81,103.29 in total compensation

in 2013.

     Williams      has     two   supervisors          at   Genex,     Andy     Nussdorf

(Nussdorf),      Branch    Manager    for      Genex’s     Field    Case     Management

Branch in Elkridge, Maryland, and Sofia Harris (Harris), the

Case Management Supervisor for Genex’s Elkridge Office.                        Because

FMCMs at Genex work in the field, rather than in an office,

Williams   rarely     sees    her    supervisors.          She     testified    at   her

November    5,    2013    deposition       that   she      last    saw    Nussdorf   in

September 2011 and that she last saw Harris in the summer of

2012.      Williams      testified    that      she    had   “[i]rregular”       phone

     4 Williams received a Bachelor of Science in nursing from
Villa Julie College in 2007. In addition to being a registered
nurse, Williams holds several professional certifications,
including   Certified   Case    Manager,   Certified    Disability
Management Specialist, Certified Life Care Planner, Certified
Critical Care Nurse, and Medicare Set Aside Consultant.


                                           7
contact with Nussdorf and Harris, indicating that “a week or a

month might go by without a phone call with them.”                           (J.A. 247).

With regard to emails, Williams acknowledged that “sometimes a

long time goes by and there’s no communication” between her and

either Nussdorf or Harris.         (J.A. 252).

       The parties agree that Maryland law requires an FMCM to be

a registered nurse (RN) and to have a Workers Compensation Case

Manager     Certification    from        the   Maryland         Board       of      Nursing.

Although Williams holds these credentials, she does not provide

hands-on     care.      Rather,          according     to       Genex’s          FMCM     job

description,      Williams        is     “[r]esponsible              for     assessment,

planning,     coordination,        implementation              and        evaluation      of

injured/disabled     individuals          involved        in        the    medical      case

management     process.”         (J.A.    682).            FMCMs          “work[]    as   an

intermediary      between        carriers,        attorneys,              medical       care

providers,    employers     and    employees      to   ensure         appropriate         and

cost-effective healthcare services and a medically rehabilitated

individual who is ready to return to an optimal level of work

and functioning.”       (J.A. 682).        As a result, each FMCM at Genex

is required to: (1) “[u]se[] clinical/nursing skills to help

coordinate the individual’s treatment program while maximizing

cost    containment”;      (2)     “[s]erve[]        as        an     intermediary        to

interpret and educate the individual on his/her disability, and

the treatment plan established by the case manager, physicians,

                                           8
and     therapists”;       (3)         “[w]ork[]      with      the      physicians      and

therapists to set up medical assessments to develop an overall

treatment plan that ensures cost containment while meeting state

and other regulator’s guidelines”; (4) “[r]esearch[] alternative

treatment programs such as pain clinics, home health care, and

work    hardening”;       and    (5)     “[w]ork[]       with    [the]      employer[]    on

modifications to job duties based on medical limitations and the

employee[’]s functional assessment.”                    (J.A. 683).

       When    working     with        an     injured     worker’s       case,      Williams

assesses the injured worker’s medical condition and treatments

in an effort to better understand the case and to look for

opportunities to minimize the injured worker’s time away from

work.      She     interviews         the    injured     worker       and   analyzes     the

injured       worker’s     pertinent           medical       information,        including

medical       history,    current           status,     diagnosis,       prognosis,      and

current treatment plan.                 From there, she continues to monitor

the    injured     worker’s      medical       condition.          She      often   attends

medical appointments with the injured worker and is free to ask

physicians about the course of treatment.                       She educates both the

injured worker and the insurance claims adjuster on the injured

worker’s       injuries         and      treatments,         and      sometimes       makes

recommendations for alternative forms of treatment.

        Williams     is         also        responsible         for      developing       an

individualized care plan that will assist the injured worker in

                                               9
returning to work in a timely and safe manner.                           Essential parts

of developing that plan include

      setting mutually agreed-upon goals with measurable
      objectives, determining action steps toward achieving
      goals, and selecting essential resources and services
      through consultation and collaboration with health
      care professionals, the ill/injured person, and the
      family or other support persons.

(J.A.    183-84).       Each      individualized          care    plan    that     Williams

develops must establish and document measurable short- and long-

term goals for the injured worker.                        Williams performs medical

research when needed to develop individualized care plans and

analyzes whether the goals established in the care plans have

been met.      Individualized care plans also contain information on

whether     the      existing      and        planned      medical       treatments       are

consistent with clinical criteria and treatment guidelines for

the medical condition.

      FMCMs at Genex also prepare periodic status reports on the

condition      and/or    progress        of    the      injured   worker.          Most    of

Genex’s clients have a template or report format that FMCM’s use

in   preparing       these    reports.          Williams       admits     she     uses    her

medical    knowledge        and   training         in   developing      care      plans   and

status reports        and    recognizes        that      the   standard      of    care   for

nurses    in   Maryland      requires         that      care   plans    be   tailored      to

reflect current nursing practices.                       She also uses her medical

knowledge      and    training      to    provide         relevant       information       to


                                              10
physicians        so    that   the    physicians    can   make    the    appropriate

decisions regarding the injured worker’s treatment.                     She is also

free to make recommendations to physicians concerning a specific

course of treatment, and the record reflects that on occasion

her recommendations are followed.

       In addition to creating her own individualized care plans,

Williams evaluates life care plans to assist Genex clients in

litigation.         For example, in one evaluation, Williams examined

the patient’s extensive medical records, interviewed the patient

and her mother, conducted research, and explained why the life

care       plan   proposed     was    “wholly     void”   because,      among   other

things,       the      patient’s     disability    was,   in     her    professional

opinion, attributable to a preexisting condition rather than an

auto accident.          (J.A. 544).

                                            C

       On July 3, 2013, Williams brought a two-count complaint

against      Genex      in   the   United   States    District     Court    for   the

District of Maryland.              Count I pled a claim under the MWHL, and

Count II pled a FLSA claim. 5               Following discovery, GENEX moved


       5
       Williams filed the complaint as a class action pursuant to
Rule 23 of the Federal Rules of Civil Procedure on behalf of
herself and others similarly situated to her.       At least one
individual, Sandra Sherman, sought to join the purported class.
No class certification order was entered by the district court
pursuant to Rule 23(c)(1), and the parties agreed, “for the sake
of efficiency,” (Appellant’s Br. at 3), to limit discovery to
(Continued)
                                            11
for    summary      judgment,       asserting   that       Williams   was   a    learned

professional.          On September 4, 2014, in a written memorandum

opinion, the district court agreed that Williams was a learned

professional.        Because Williams is a licensed RN and is required

to be an RN to work for Genex in Maryland, the district court

determined that Williams performed work in a field of science

that       is   customarily         acquired    by     a     prolonged      course   of

specialized intellectual instruction.                      The district court then

turned to the work requiring advanced knowledge prong, which is

defined in relevant part as follows:

          The phrase “work requiring advanced knowledge” means
          work which is predominantly intellectual in character,
          and which includes work requiring the consistent
          exercise of discretion and judgment, as distinguished
          from performance of routine mental, manual, mechanical
          or physical work.     An employee who performs work
          requiring   advanced  knowledge   generally  uses  the
          advanced knowledge to analyze, interpret or make
          deductions from varying facts or circumstances.

29 C.F.R. § 541.301(b).               Applying this definition to the facts

in    a    light    most    favorable     to    Williams,      the    district    court

concluded       that       Williams    performed       work    requiring        advanced

knowledge.         The district court observed that Williams “uses her

advanced        knowledge      to     examine    injured       employees’        medical




whether Williams’ job as an FMCM was properly classified as
exempt under the FLSA and the MWHL.      In effect, the parties
agreed that if Williams’ claims failed, so too did the claims of
any purported class members.


                                           12
conditions and advise[s] them on what to expect.” (J.A. 75-76).

The    district   court   further   observed     that    Williams’     status

reports “indicate that she not only . . . assesses and analyzes

claimants’     medical    conditions,     but   also    provides   her    own

commentary and suggestions.”         (J.A. 76).         The district court

also cited the fact that Williams was not closely supervised and

the fact that she regularly exercises judgment and discretion in

support of its conclusion that Williams’ work required the use

of her advanced knowledge.

       Based on her job duties, the lack of close supervision, and

the wide discretion exercised by Williams, the district court

rejected Williams’ argument that she performed mainly clerical

tasks, noting that “even though Williams does not have ultimate

decision-making power as to an injured employee’s treatment or

care   plan,   she   still   uses   her    discretion    and   judgment    to

evaluate cases and make recommendations for future courses of

action, much like a licensed RN engaged in direct patient care.”

(J.A. 78).     The district court also rejected Williams’ argument

that because her status reports are prepared using templates,

she is nothing more than a “mere scribe.”                 (J.A. 79).      The

district court noted that report preparation only accounted for

a small part of Williams’ job duties, and, in any event, the

preparation of these reports required the use of her advanced

nursing knowledge.

                                    13
       The district court entered judgment in favor of Genex on

the same day it issued its memorandum opinion.                      Following the

entry of judgment, Williams noted a timely appeal.



                                          II

                                          A

       Under Rule 56(a) of the Federal Rules of Civil Procedure,

the district court “shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed.   R.   Civ.     P.   56(a).     In    making    that    determination,       the

district     court    must    view   the       evidence     in    the     light   most

favorable to the nonmoving party. Tolan v. Cotton, 134 S. Ct.

1861, 1866 (2014).

       Although we view all the underlying facts and inferences in

the record in the light most favorable to the nonmoving party,

the    nonmoving     party    nonetheless        must     offer    some     “concrete

evidence from which a reasonable juror could return a verdict in

his [or her] favor.”         Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256 (1986).          Consequently, summary judgment is appropriate

when the nonmoving party has the burden of proof on an essential

element of her case and does not make, after adequate time for

discovery,    a    showing    sufficient        to   establish      that     element.

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).                            The

                                          14
nonmoving party must satisfy this burden of proof by offering

more    than    a    mere     “scintilla       of   evidence”        in   support    of    her

position.       Anderson, 477 U.S. at 252.                    We review the grant of

summary judgment de novo.                Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc).

       Whether      an    employee      is   exempt      from    the      FLSA’s    overtime

requirements         is   a     mixed    question        of    law    and   fact;    “[t]he

question of how the [employees] spent their working time . . .

is a question of fact.                  The question whether their particular

activities excluded them from the overtime benefits of the FLSA

is a question of law.”                  Icicle Seafoods, Inc. v. Worthington,

475 U.S. 709, 714 (1986); see also Walton v. Greenbrier Ford,

Inc., 370 F.3d 446, 450 (4th Cir. 2004) (“The determination of

whether an employee falls within the scope of a FLSA exemption

is ultimately a legal question.”).                       An employer must prove by

clear and convincing evidence that an employee qualifies for

exemption.          Shockley v. City of Newport News, 997 F.2d 18, 21

(4th Cir. 1993).

                                               B

       Genex    argues        that    Williams      is   not    entitled      to    overtime

compensation because, based on the undisputed facts concerning

her job responsibilities, her position was properly classified

as     exempt    under        the    learned    professional          exemption.          More

specifically,        Genex      claims    that      Williams     exercises     discretion

                                               15
and judgment every day, is not closely monitored or supervised,

and    most    importantly,        predominately       uses       her    RN    skills      on    a

daily basis in the performance of her duties.

       In response, Williams claims that the learned professional

exemption       does   not    apply     and     that,       at    a     minimum,     factual

disputes preclude entry of summary judgment in Genex’s favor.

From Williams’ point of view, her duties consist of nothing more

than    clerical,          nondiscretionary,          and        routine        work.      More

specifically,        she    claims    that      her   primary           duty    is   not    the

performance of exempt work; rather she claims that: (1) she is a

mere “liaison between employer and doctor to keep the doctor

appraised on what the physical requirements the claimant’s job

entails,”       (Appellant’s         Br.      at      36);        (2)     that       she        is

“nothing more than a scribe relaying information back to the

adjustors,” id. at 38; and (3) that any “lay person” can perform

the job of FMCM.            At bottom, Williams posits that, even if she

uses her advanced knowledge in the performance of her duties on

occasion, she does so substantially less than the 50 percent

threshold set forth in § 541.700(b).

       In     our   view,    the    district       court     did      not      err   when       it

concluded that Williams’ primary duty involved the performance

of exempt work.             First off, Williams’ own description of her

core job responsibilities fatally undermines her argument that

her    work     involves     primarily        clerical,          nondiscretionary,          and

                                           16
routine work.        On her resume, Williams describes her job as

follows:

       Serve as case manager for multidisciplinary files
       assessing patient needs, designing research-driven
       life care plans, and coordinating [the] delivery of
       care.    Oversee medical record reviews, extensive
       client interview process, collaboration with the
       treatment team, data analysis, and research to project
       current and long-term medical needs and their economic
       impact.   Coordinating case management initiatives in
       concert with providers.    Develop strong professional
       relationships   through  proactive   communication and
       coalition-building, facilitating life care planning,
       trust management, litigation support.

(J.A. 340).     This description conflicts with the labels Williams

applies to her job duties in the context of this litigation,

namely that her work is clerical, nondiscretionary, and routine.

It    is   well-settled    that    a    plaintiff          may   not   avoid     summary

judgment by submitting contradictory evidence.                         See Barwick v.

Celotex Corp., 736 F.2d 946, 960 (4th Cir. 1984) (“A genuine

issue of material fact is not created where the only issue of

fact is to determine which of the two conflicting versions of

the    plaintiff’s   testimony         is    correct.”).          To   do   so   “would

greatly diminish the utility of summary judgment as a procedure

for   screening   out     sham    issues     of        fact.”    Id.   (citation     and

internal quotation marks omitted).

       Notwithstanding     this    ploy,         the    record   evidence   submitted

demonstrates beyond question that Williams regularly uses her

skills, training, and knowledge as an RN to perform her duties


                                            17
as an FMCM.           See 29 C.F.R. § 541.301(e)(2) (“Registered nurses

who    are    registered       by    the     appropriate      State    examining         board

generally       meet     the        duties     requirements         for     the       learned

professional          exemption.”).            Consistent      with       her     core      job

responsibilities which focus on the use of her “clinical/nursing

skills,” (J.A. 683), Williams develops individual care plans by

reviewing injured workers’ medical records and interviewing such

workers      about     their    medical        conditions      and    recovery.             The

development of these care plans must be consistent with clinical

criteria and follow current nursing practices in Maryland.                                  She

also    coordinates       medical       care    and    communicates        with       medical

providers, insurers, employers, and attorneys to assess whether

injured workers are receiving appropriate care.                             She educates

injured workers on their disabilities and answers any questions

they may have in an effort to facilitate their return to work.

In    the    exercise     of    her    discretion       and    judgment,         she     makes

recommendations concerning alternate forms of treatment.                               In her

periodic reports on injured workers, she assesses and analyzes

the    injured    workers’          conditions,       but   also     provides         her   own

commentary and suggestions.                  Her training and experience as an

RN is indispensable in the performance of these duties.                                      In

other        words,      the        record     makes        clear     that           Williams’

responsibilities,          performed           with     little        or        no     direct

supervision, involve the consistent exercise of discretion and

                                              18
judgment as well as the use of her advanced nursing knowledge to

“analyze, interpret or make deductions from varying facts or

circumstances.”       29 C.F.R. § 541.301(b).

     Sensing that her work involves the use of her RN skills,

Williams points us to the 50 percent threshold in § 541.700(b),

suggesting that she needs to spend at least 50 percent of her

time doing exempt work to qualify for the learned professional

exemption.     Such     is    not    the    case.      The   amount   of   time   an

employee spends on exempt work is not dispositive of whether the

employee is a learned professional.                 See id. § 541.700(b) (“Time

alone,    however,    is     not    the    sole   test,   and   nothing    in   this

section    requires    that        exempt    employees    spend   more     than   50

percent of their time performing exempt work.”).                      And even if

some of her job duties fell under the rubric of nonexempt work,

such job duties only amounted to a small portion of her overall

job duties, as the record reflects that the vast majority of her

work involved the use and application of her RN skills.

     We also note that Williams’ high salary, over $80,000.00 in

the two years preceding this litigation, itself creates doubt as

to whether she falls within the FLSA’s intended protected class.

We have previously emphasized that, “[a]lthough salary alone is

not dispositive under the FLSA, . . . the FLSA was meant to

protect low paid rank and file employees.”                   Darveau v. Detecon,

Inc., 515 F.3d 334, 338 (4th Cir. 2008) (citation and internal

                                            19
quotation marks omitted); see also Marshall v. Western Union

Tel. Co., 621 F.2d 1246, 1251 (3d Cir. 1980) (noting that the

FLSA was meant to protect low paid “rank and file” employees,

not higher salaried managerial and administrative employees who

are “seldom the victims of substandard working conditions and

low wages.”).      Indeed, the FLSA’s implementing regulations state

that “[a] high level of compensation is a strong indicator of an

employee’s exempt status.”           29 C.F.R. § 541.601(c).

      In   sum,   Williams     has    failed   to    come   forward   with    any

persuasive evidence that Genex violated the FLSA by classifying

her   primary     duty   as   professional.         Thus,   we   conclude    that

Williams is exempt from the mandatory overtime provisions of the

FLSA.



                                        III

      For the reasons stated herein, the judgment of the district

court is affirmed.

                                                                      AFFIRMED




                                        20